



Exhibit 10.1
AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT
AMENDMENT NO. 2 dated as of August 9, 2019 (this “Amendment”) to the Amended and
Restated Credit Agreement dated as of July 26, 2017 (originally dated as of
October 27, 2014) (as amended by Amendment No. 1 dated as of May 31, 2018 and as
further amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement” and, as amended by
this Amendment, the “Credit Agreement”) among Zebra Technologies Corporation, a
Delaware corporation (the “U.S. Borrower”), Zebra Diamond Holdings Limited, a
private company limited by guarantee incorporated under the laws of England (the
“U.K. Borrower”, together with the U.S. Borrower, the “Borrowers”), the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Tranche A Term Loan Administrative
Agent, Revolving Facility Administrative Agent and Collateral Agent, and the
other parties thereto. Capitalized terms used but not defined herein are used as
defined in the Credit Agreement.


RECITALS:
1.    The Borrowers wish to obtain Other Revolving Commitments (the “Refinancing
Revolving Commitments”; the loans thereunder, “Refinancing Revolving Loans”; and
the Persons making such commitments and loans, the “Refinancing Revolving
Lenders”) as Credit Agreement Refinancing Indebtedness under the Credit
Agreement to replace in full the Revolving Commitments existing immediately
prior to the Amendment No. 2 Effective Date (as defined below) (such existing
Revolving Commitments, the “Refinanced Revolving Commitments”; and the loans
thereunder, the “Refinanced Revolving Loans”) pursuant to a Refinancing
Amendment under the Credit Agreement, and the Refinancing Revolving Lenders are
willing to provide the Refinancing Revolving Commitments on and subject to the
terms and conditions set forth herein and in the Credit Agreement.
2.    The Borrowers wish to obtain Incremental Revolving Commitments in an
aggregate principal amount of $200,000,000 (the “Incremental Revolving
Commitments”; the loans thereunder, the “Incremental Revolving Loans”; and the
Persons making such commitments and loans, the “Incremental Revolving Lenders”)
(collectively with the Refinancing Revolving Commitments, the Refinancing
Revolving Loans and the Refinancing Revolving Lenders, the “New Revolving
Commitments”, the “New Revolving Loans” and the “New Revolving Lenders”,
respectively) pursuant to an Incremental Facility Amendment under the Credit
Agreement, and the Incremental Revolving Lenders are willing to provide the
Incremental Revolving Commitments on and subject to the terms and conditions set
forth herein and in the Credit Agreement. The Incremental Revolving Commitments
are being provided pursuant to the leverage-based incurrence test set forth in
Section 2.20(a)(ii) of the Credit Agreement.
3.    The U.K. Borrower wishes to obtain Other Term Loans (the “Refinancing
Tranche A-1 Term Loans”; and the Persons making such loans, the “Refinancing
Tranche A-1 Term Lenders”) as Credit Agreement Refinancing Indebtedness under
the Credit Agreement to refinance all Tranche A Term Loans (as defined in the
Existing Credit Agreement) outstanding immediately prior to the Amendment No. 2
Effective Date (collectively, the “Refinanced Tranche A Term Loans”) pursuant to
a Refinancing Amendment under the Credit Agreement, and the Refinancing Tranche
A-1 Term Lenders are willing to provide the Refinancing Tranche A-1 Term Loans
on and subject to the terms and conditions set forth herein and in the Credit
Agreement.
4.    The U.S. Borrower wishes to obtain Incremental Term Commitments in an
aggregate principal amount of $391,687,500 (the “Tranche A-2 Term Loans”; and
the Persons making such loans, the “Tranche A-2 Term Lenders”) (collectively
with the Refinancing Tranche A-1 Term Loans and the Refinancing Tranche A-1 Term
Lenders, the “New Term Loans” and the “New Term Lenders”, respectively) pursuant
to an Incremental Facility Amendment under the Credit Agreement, and the Tranche
A-2 Term Lenders are willing to provide the Tranche A-2 Term Loans on and
subject to the terms and conditions set forth herein and in the Credit
Agreement. The Tranche A-2 Term Loans are being provided pursuant to the
leverage-based incurrence test set forth in Section 2.20(a)(ii) of the Credit
Agreement.
5.     The U.S. Borrower wishes to repay all Tranche B Term Loans (as defined in
the Existing Credit Agreement) outstanding immediately prior to the Amendment
No. 2 Effective Date on and subject to the terms and conditions set forth herein
and in the Credit Agreement.
6.    Therefore, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto (which Lenders party hereto
constitute the Required Lenders, both immediately prior to and after giving
effect to this Amendment) agree as follows:
Section 1. Amendments to the Credit Agreement. Each of the parties hereto agrees
that, effective on the Amendment No. 2 Effective Date, the Existing Credit
Agreement shall be amended as follows:


i. The Existing Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Annex I hereto.
ii.Schedule 2.01(a) to the Existing Credit Agreement is hereby deleted in its
entirety and replaced with Schedule 2.01(a) to this Amendment.
iii.Schedule 2.01(b) to the Existing Credit Agreement is hereby deleted in its
entirety and replaced with Schedule 2.01(b) to this Amendment.
iv.Schedule 2.17(f) to the Existing Credit Agreement is hereby deleted in its
entirety and replaced with Schedule 2.17(f) to this Amendment.
Section 2.    Conditions to Effectiveness of this Amendment. This Amendment
shall become effective as of August 9, 2019 (the “Amendment No. 2 Effective
Date”) when:
i.this Amendment shall have been executed and delivered by the Borrowers, the
Subsidiary Loan Parties (solely for purposes of Section 5 hereof), each New
Revolving Lender, each New Term Lender and the Administrative Agents;
ii.the Administrative Agents shall have received a certificate of a Responsible
Officer of each Loan Party dated the date hereof certifying (w) that attached
thereto is a true and complete copy of the Organizational Documents of such Loan
Party and, to the extent applicable, certified as of a recent date by the
appropriate governmental official, (x) that attached thereto is a good standing
certificate (to the extent such concept is known in the relevant jurisdiction)
from the applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation dated a recent date prior to the
Amendment No. 2 Effective Date, (y) that attached thereto is a true and complete
copy of the resolutions duly adopted by the board of directors or similar
governing body of such Loan Party, or duly constituted committee thereof
(including, with regard to the U.K. Borrower, shareholder resolutions),
authorizing the execution, delivery and performance of this Amendment, all
documents executed in connection therewith, the borrowings thereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on such date and (z) as to the incumbency and specimen
signature of each Responsible Officer executing this Amendment and any document
executed in connection therewith and countersigned by another officer as to the
incumbency and specimen signature of the Responsible Officer executing such
certificate which, with respect to the U.K. Borrower, shall also include a
certification that (A) borrowing or guaranteeing or securing, as appropriate,
the aggregate Commitments under the Credit Agreement and any other Loan Document
would not cause any borrowing, guarantee, security or similar limit binding on
such Loan Party to be exceeded, as applicable and (B) each copy document
relating to it specified in this Section 2(b) is correct, complete and in full
force and effect and has not been amended or superseded as at a date earlier
than the Amendment No. 2 Effective Date;
iii.(i) the applicable Administrative Agent shall have received notices of
borrowing of New Term Loans and New Revolving Loans, if applicable, and notices
of prepayment relating to the Refinanced Tranche A Term Loans and the Tranche B
Term Loans and (ii) the prepayment of the aggregate outstanding principal amount
of the Refinanced Tranche A Term Loans and the Tranche B Term Loans shall have
been consummated or, substantially concurrently with the incurrence of the New
Term Loans, shall be consummated together with all accrued and unpaid interest
on, and fees related to, the Refinanced Tranche A Term Loans, the Tranche B Term
Loans and the Refinanced Revolving Loans (if any);
iv.the applicable Administrative Agent shall have received a promissory note in
form and substance reasonably acceptable to the applicable Administrative Agent
executed by the applicable Borrower in favor of each Lender that requests such a
promissory note at least three (3) Business Days in advance of the Amendment No.
2 Effective Date;
v.the representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects on and as of the date hereof (both before and after giving
effect to the transactions contemplated by this Amendment) with the same effect
as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date;
vi.the representations and warranties in Section 4 of this Amendment shall be
true and correct in all material respects as of the date hereof;
vii.each New Revolving Lender, New Term Lender and the Administrative Agents
shall have received at least two (2) Business Days prior to the date hereof all
documentation and other information about the Borrowers and the Subsidiary Loan
Parties required under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, that has been requested in
writing at least five (5) Business Days prior to the date hereof;
viii.the applicable Administrative Agents shall have received, on behalf of
themselves and the applicable Lenders, a favorable written opinion from each of
Baker & McKenzie LLP, New York and Illinois counsel for the Loan Parties and
Davis Polk & Wardwell London LLP, U.K. counsel for the Tranche A Term Loan
Administrative Agent and Revolving Facility Administrative Agent, in each case,
(A) dated the date hereof, (B) addressed to the applicable Administrative Agents
and the applicable Lenders and (C) in form and substance reasonably satisfactory
to the applicable Administrative Agents and covering such other matters relating
to this Amendment as the applicable Administrative Agents shall reasonably
request;
ix.no Default or Event of Default shall exist on the date hereof before or after
giving effect to the New Term Loans and any New Revolving Loans and the use of
proceeds thereof;
x.all fees and expenses required to be paid by (or on behalf of) the Borrowers
to the Administrative Agents pursuant to any written agreement with any Borrower
entered into on or before the Amendment No. 2 Effective Date and invoiced at
least two (2) Business Days prior to the Amendment No. 2 Effective Date shall
have been paid in full in cash or arrangements shall have been made for the
payment thereof substantially concurrently with the incurrence of the New Term
Loans and the New Revolving Loans (if any); and
xi.at least two (2) days prior to the date hereof, any Borrower that qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation shall
have delivered a Beneficial Ownership Certification in relation to such
Borrower.
The Borrowing of the New Term Loans and any New Revolving Loans shall be deemed
to constitute a representation and warranty by the applicable Borrower on the
Amendment No. 2 Effective Date as to the matters specified in paragraphs (e) and
(i) above.
Section 3. Amendment Transactions. This Amendment concurrently constitutes a
Refinancing Amendment and an Incremental Facility Amendment under the Credit
Agreement. Subject to the satisfaction of the conditions set forth in Section 2
hereof, on the Amendment No. 2 Effective Date, (a)(i) each New Term Lender will
make New Term Loans in the amount set forth opposite its name on Schedule
2.01(a), (ii) the U.K. Borrower will prepay the entire remaining principal
amount of the Refinanced Tranche A Term Loans, together with accrued and unpaid
interest thereon, (iii) the U.S. Borrower will prepay the entire remaining
principal amount of the Tranche B Term Loans, together with accrued and unpaid
interest thereon, (iv) the commitment of each Refinancing Tranche A-1 Term
Lender to make Refinancing Tranche A-1 Term Loans shall be deemed to be a
“Tranche A-1 Term Commitment” under the Credit Agreement and the commitment of
each Tranche A-2 Term Lender to make Tranche A-2 Term Loans shall be deemed to
be a “Tranche A-2 Term Commitment” under the Credit Agreement and (v) each
Refinancing Tranche A-1 Term Loan shall be deemed to be a “Tranche A-1 Term
Loan” under the Credit Agreement and each Tranche A-2 Term Loan shall be deemed
to be a “Tranche A-2 Term Loan” under the Credit Agreement and (b)(i) each New
Revolving Lender will make available to each of the U.S. Borrower and the U.K.
Borrower New Revolving Commitments in an amount equal to the amount set forth
opposite its name on Schedule 2.01(b) hereto, (ii) the Refinanced Revolving
Commitments will be continued as Refinancing Revolving Commitments and the
Refinanced Revolving Loans will be continued as Refinancing Revolving Loans and
(iii) each New Revolving Commitment and New Revolving Loan shall be deemed to be
a “Revolving Commitment” and a “Revolving Loan”, respectively, under the Credit
Agreement.
Section 4. Representations and Warranties. By its execution of this Amendment,
each Borrower hereby certifies that this Amendment (including, without
limitation, Annex I hereto) has been duly authorized by all necessary corporate,
shareholder or other organizational action by such Borrower and constitutes a
legal, valid and binding obligation of such Borrower, enforceable in accordance
with the terms hereof, (i) subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and (ii) subject also, in the case of the U.K.
Borrower, to the U.K. Legal Reservations and U.K. Perfection Requirements.
Section 5. Certain Acknowledgements. (a) Each Borrower and each Subsidiary Loan
Party hereby expressly acknowledges the terms of this Amendment and reaffirms,
as of the date hereof, (i) the covenants and agreements contained in each Loan
Document to which it is a party (in the case of the covenants and agreements
contained in the Credit Agreement, such covenants and agreements as in effect
immediately after giving effect to this Amendment and the transactions
contemplated hereby) and (ii) with respect to the U.S. Borrower and each
Subsidiary Loan Party, its guarantee of the Obligations (including, without
limitation, the New Revolving Loans and the New Term Loans) under the Subsidiary
Guaranty and (iii) its grant of Liens on the Collateral to secure the
Obligations (including, without limitation, the Obligations with respect to the
New Revolving Loans and the New Term Loans) pursuant to the Security Documents.
(b)    After giving effect to this Amendment, neither the modification of the
Existing Credit Agreement effected pursuant to this Amendment nor the execution,
delivery, performance or effectiveness of this Amendment (i) impairs the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all Obligations, whether heretofore or hereafter incurred; or (ii)
requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.
Section 6. Amendment, Modifications and Waiver. This Amendment may not be
amended, modified or waived except in a writing executed by all parties hereto.
Section 7. Representations to the Agents and Lead Arrangers. Each New Revolving
Lender and New Term Lender, solely for the benefit of each Administrative Agent
and each Joint Lead Arranger, hereby (a) confirms that it has received a copy of
the Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (b) agrees that it will, independently
and without reliance upon any Administrative Agent or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; and (c) agrees that it shall be bound by the terms
of the Credit Agreement as a Lender thereunder and it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.
Section 8.     Miscellaneous.
(a)    Entire Agreement. This Amendment, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver or novation of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement, nor alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which (as amended hereby) are ratified and affirmed in
all respects and shall continue in full force and effect. It is understood and
agreed that each reference in each Loan Document to the Existing Credit
Agreement, whether direct or indirect, shall hereafter be deemed to be a
reference to the Credit Agreement and that this Amendment is a Loan Document.
(b)     Reference to Credit Agreement. Sections 1.03, 1.04, 9.06, 9.07, 9.09,
9.10, and 9.11 of the Credit Agreement are hereby incorporated herein, mutatis
mutandis.
[Signature Pages Follow]

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.
ZEBRA TECHNOLOGIES CORPORATION,
as the U.S. Borrower
By /s/ Michael Cho    
Name: Michael Cho    
Title:     Senior Vice President, Corporate Development


ZEBRA DIAMOND HOLDINGS LIMITED,
as the U.K. Borrower
By /s/ Michael Kim    
Name:     Michael Kim        
Title:    Director







Solely for the purposes of Section 5 of this Amendment:
ZEBRA TECHNOLOGIES INTERNATIONAL, LLC,
as a Subsidiary Loan Party
By /s/ Michael Dennen    
Name:     Michael Dennen        
Title:    Vice President    




ZEBRA TECHNOLOGIES ENTERPRISE COMPANY, LLC,
as a Subsidiary Loan Party
By /s/ John Ragland    
Name:    John Ragland
Title:        President




ZEBRA RETAIL SOLUTIONS, LLC,
as a Subsidiary Loan Party
By /s/ Colleen M. O’Sullivan    
Name:     Colleen M. O’Sullivan
Title:        Vice President and Treasurer


LASER BAND, LLC,
as a Subsidiary Loan Party
By /s/ Mike Thieme    
Name:    Mike Thieme
Title:    Vice President




TPTM HOLDING CORP.,
as a Subsidiary Loan Party
By /s/ Michael Cho    
Name:    Michael Cho    
Title:     President


TEMPTIME CORPORATION,
as a Subsidiary Loan Party
By /s/ Anthony Cecchin    
Name: Anthony Cecchin    
Title:     President




PROFITECT INC.,
as a Subsidiary Loan Party
By /s/ Michael Cho    
Name:    Michael Cho    
Title:     President









JPMORGAN CHASE BANK, N.A.,
as Tranche A Term Loan Administrative Agent, Revolving Facility Administrative
Agent and Collateral Agent
By /s/ Daglas Panchal    
Name:     Daglas Panchal
Title:     Executive Director




1

